Citation Nr: 1205263	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an unspecified joint disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in part, denied service connection for high blood pressure and an unspecified joint disability.

A Travel Board hearing was held in February 2010 with the Veteran in Montgomery, Alabama, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.

This matter was previously remanded by the Board in April 2010 for additional development.  That development has been completed, and the case returns to the Board for appellate review.  In the April 2010 remand, the Board recharacterized the Veteran's claim of service connection for high blood pressure as service connection for hypertension.  See Clemons v. Shinseki, 23Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifest during active service, was not manifest within one year of his discharge from service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  The Veteran's present joint disabilities, including degenerative disease of the left knee and right ankle, were not manifest during active service, arthritis was not manifest within one year of his discharge from service, and a present joint disability is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  Unspecified joint disabilities, to include arthritis, were not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2001 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice as to these matters was provided in March 2006.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's hypertension and joint conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis and cardiovascular-renal disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Hypertension

Initially, the Board notes that for VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104,  Diagnostic Code 7101, Note (1).

Service treatment records are negative for any complaints, treatment, or diagnoses related to hypertension.  There is no evidence of medicine having been prescribed to control blood pressure.  The Veteran underwent numerous examinations between his enlistment in June 1960 and his discharge in September 1983.  The highest recorded blood pressure upon examination was 120/80 in October 1972.  Records show the Veteran underwent an exercise tolerance test in July 1983.  Supine blood pressure was 102/82 and standing blood pressure was 120/70.  During the test, the highest recorded blood pressure was 160/80 and, in conclusion, the examiner found there was good exercise tolerance and a normal "ECG" response to exercise.

Private treatment records dated May 1990 include a diagnosis of hypertension.  Additional VA and private treatment records reflect ongoing treatment for hypertension since that time.

The Veteran testified at a Board hearing in February 2010.  He was told in 1980 that his blood pressure was elevated and that he was advised to change his diet.  He was also placed on medication during service to control his blood pressure.  

The Veteran was afforded a VA examination in May 2010.  The claims file was reviewed by the examiner who noted the Veteran's current diagnosis of hypertension.  However, following a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner concluded that hypertension was not incurred in service or manifested to a compensable degree within one year of service.  This conclusion was based on the lack of diagnosed hypertension in service, the Veteran's July 2001 statement to his healthcare provider that he had been treated for hypertension for only 13 years, and normal blood pressure findings in service, including at the time of separation.  The only abnormal blood pressure findings were recorded following a stress test, and during an acute medical illness which was transient and did not meet the criteria for hypertension.

Based on the evidence of record, the Board finds that the Veteran's hypertension was not manifest during active service, was not manifest within one year of his discharge from service, and is not shown to have developed as a result of an established event, injury, or disease during active service.  Although the Veteran has been provided a diagnosis of hypertension, the persuasive evidence demonstrates it was not incurred in or otherwise related to service.  As noted above, service treatment records do not contain any diagnoses or other findings related to hypertension and the May 2010 VA examiner concluded that hypertension was not incurred in service or within one year after discharge.  There is no competent evidence refuting this conclusion or to otherwise suggest that hypertension was incurred as a result of service.

The Board has considered the Veteran's statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service hypertension.  While the Veteran is competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his hypertension was incurred in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, there are no documented complaints of blood pressure diagnoses or treatment in service.  Moreover, the Veteran underwent numerous additional examinations as part of his service, and no relevant abnormalities were recorded during those examinations.  Finally, the Veteran reported in 2001 that he had been treated for hypertension for only 13 years.  These facts weigh heavily against the claim he now makes that he has had problems ever since service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

As the Veteran's statements regarding an inservice onset and continuity after service are inconsistent with the other evidence of record, the Board finds these statements to be of no credible weight.  The preponderance of the evidence is against finding that the Veteran has hypertension etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.

2.  Unspecified Joint Disability

Initially, the Board notes that the Veteran is currently service-connected for low back strain.  Therefore, evaluation of the Veteran's claim will focus on joints other than the low back.

Service treatment records are negative for any complaints, treatment, or diagnoses related to the joints.  The Veteran underwent numerous examinations between his enlistment in June 1960 and his discharge in September 1983.  No relevant abnormalities were recorded, and the Veteran specifically denied a history of arthritis or joint pain in October 1972, June 1976, July 1982, and July 1983.

Private treatment records dated January 1998 reflect reports of achy and sore joints at times, which the treating physician indicated may be a function of age.  VA treatment records dated October 2003 reflect diagnoses of arthritis of the knees and hands.  An April 2006 whole body bone scan revealed degenerative changes in the bilateral elbows, left knee, and right ankle.

The Veteran testified at a Board hearing in February 2010.  With respect to his joint disability, he reported that this started in the early 60's or late 70's.  He stated that his ankles swelled secondary to running and that he had additional problems with his knees, hands, and hip joints.  He reported he did not seek treatment because he wanted to set an example for the soldiers in his unit.  He stated he continued to have the same problems after he left service.  

The Veteran was afforded a VA examination in May 2010.  The claims file was reviewed by the examiner who noted the Veteran's complaints of joint pain dating back to January 1997.  The Veteran reported discomfort in his hands, knees, and left ankle.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner provided diagnoses of degenerative disease in the left knee and right ankle.  It was noted there was no evidence of pathology in the bilateral hips, bilateral hands, right knee, or left ankle.  The examiner further opined that degenerative disease of the left knee and right ankle were not incurred in service.  It was noted that there was no documentation in the Veteran's service treatment records of these conditions.

Based on the evidence of record, the Board finds that present joint disabilities, including degenerative disease of the left knee and right ankle, were not manifest during active service, that arthritis was not manifest within one year of his discharge from service, and that a present joint disability is not shown to have developed as a result of an established event, injury, or disease during active service.  Although the Veteran has been provided diagnoses of degenerative disease of the right ankle and left knee, the persuasive evidence demonstrates these disorders were not incurred in or otherwise related to service.  The May 2010 VA examiner's opinion as to these matters is shown to have been based upon a thorough examination of the Veteran and review of the available evidence.  The Board also notes the Veteran's service treatment records were negative for any findings of degenerative disease or other joint disorders and that he denied a history of joint pain during service.  There is no competent evidence refuting this conclusion or to otherwise suggest that degenerative disease of an applicable joint is related to active service.

As above, the Board has considered the Veteran's statements made in support of his claim.  However, he is not competent to identify in-service or post-service joint disorders, and is not competent to assert an etiological nexus between such disorders and service.  Furthermore, to the extent that the Veteran has asserted a continuity of symptomatology since service, he underwent numerous additional examinations during service and no relevant joint abnormalities were recorded during those examinations.  Indeed, service treatment records reflect that the Veteran denied a history of joint pain or arthritis throughout service.  

As the Veteran's statements regarding an inservice onset and continuity after service are inconsistent with the other evidence of record, the Board finds these statements to be of no credible weight.  The preponderance of the evidence is against finding that the Veteran has joint disabilities etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.



ORDER

Service connection for hypertension is denied.

Service connection for an unspecified joint disability is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


